UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
ROBERT KLEIN,

                                Plaintiff,

           -against-                                     MEMORANDUM & ORDER
                                                         17-CV-4841(JS)(AKT)
BROOKHAVEN HEALTH CARE FACILITY and
THE MCGUIRE GROUP,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiff:      Robert Klein, pro se
                    535 Brittany Road
                    PO Box 1512
                    Westcliffe, CO 81252

For Defendants:          Erin S. Torcello, Esq.
                         Bond Schoeneck & King, PLLC
                         40 Fountain Plaza, Suite 600
                         Buffalo, NY 14202

SEYBERT, District Judge:

           On March 11, 2019, Judge Tomlinson issued her Report and

Recommendation (R&R, D.E. 22; Amendment, D.E. 24) recommending

that the Court (1) deny Defendants’ motion to dismiss as to

Plaintiff’s     claims     of    age     discrimination        under   the   Age

Discrimination in Employment Act of 1967 (“ADEA”), (2) grant

Defendants’ motion as to all other claims, and (3) grant Plaintiff

leave to amend his Complaint as to (a) his ADEA retaliation claim

and (b) his claim pursuant to Section 740 of the New York Labor

Law (“NYLL”).     On March 21, 2019, Plaintiff filed what he denotes

an   Amended   Complaint    (D.E.      26).   He   did   not    otherwise    file
objections to the R&R and Defendants did not file objections to

the R&R.

            Upon careful review and consideration, the Court finds

Judge Tomlinson’s R&R to be comprehensive, well reasoned, and free

of clear error, and it ADOPTS the R&R (D.E. 22) in its entirety.

Accordingly, (1) Defendants’ motion to dismiss is DENIED as to

Plaintiff’s claims of age discrimination under the ADEA, and

Plaintiff may proceed with those claims; (2) Defendants’ motion to

dismiss is GRANTED as to claims under Title VII of the Civil Rights

Act of 1964; the New York State Human Rights Law; the New York

City Human Rights Law; NYLL §§ 741, 195, 704, 876, 880; and New

York Public Health Law Section 2803, as construed by the R&R, and

those claims are DISMISSED WITH PREJUDICE; and (3) Defendants’

motion is GRANTED with respect to Plaintiff’s ADEA retaliation and

NYLL   §   740   claims,   and   those   claims   are   DISMISSED   WITHOUT

PREJUDICE.

            In accordance with this Order and the R&R, Plaintiff is

granted leave to REPLEAD ONLY his ADEA retaliation claim and his

NYLL § 740 claim.      The Court has reviewed Plaintiff’s March 21

submission, and notes that it does not reference his claims of

ADEA age discrimination, which may proceed.             The Court does not

accept it for filing, and Defendants need not respond to it.

Plaintiff is DIRECTED to file a new Amended Complaint on or before

April 29, 2019 that includes his claims as to (1) ADEA age

                                     2
discrimination, (2) ADEA retaliation, and (3) NYLL § 740, so that

there is one operative pleading document going forward.            The new

Amended   Complaint   shall    include   only   those   claims   and   their

supporting allegations.       The new Amended Complaint will replace

the original Complaint.       Plaintiff is warned that his new Amended

Complaint must comply with Federal Rule of Civil Procedure Rule 8,

which requires "a short and plain statement of the claim[s] showing

that the [Plaintiff] is entitled to relief" and that "[e]ach

allegation [ ] be simple, concise, and direct.”               Plaintiff is

further warned that his failure to file a new Amended Complaint on

or before April 29, 2019 will result in a dismissal of this case.

           Defendants are directed to promptly mail a copy of this

Order to the pro se Plaintiff and file proof of service on ECF.

                                                SO ORDERED.


                                                /s/ JOANNA SEYBERT______
                                                Joanna Seybert, U.S.D.J.

Dated:     March   31 , 2019
           Central Islip, New York




                                    3
